                          THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                            WESTERN DIVISION CINCINNATI

JAHMIR CHRISTOPHER FRANK,

                Plaintiff,
                                                             Case No.1:18-CV-00618-MRB
        vs.
                                                             Judge Michael R Barrett
GOOD SAMARITAN HOSPITAL
FOUNDATION OF CINCINNATI, INC., ET
AL.,

                Defendants,

                                              ORDER
       This matter is before the Court on The Defendants, Good Samaritan Hospital Foundation

of Cincinnati, Inc. and the Good Samaritan Hospital of Cincinnati Motion to Dismiss or,

alternatively, for Partial Summary Judgment (Doc. 17), and multiple scheduling-related motions

(Docs. 3, 11, 22, 30, 33, 38), some of which have been held in abeyance (Docs. 3, 11, 22)

pending the Court’s consideration of the issue of subject matter jurisdiction as raised in the

pending Motion to Dismiss.

       Specifically, in a previous order dated December 13, 2018, the Court expressed

reservations about ruling on certain matters while the issue of subject matter is pending. (Doc.

26, PageID 601) (“At the outset, the Court would note that, without subject matter jurisdiction,

all other matters before the Court become moot. However, the issue of subject matter jurisdiction

is not yet fully briefed. Given the jurisdictional challenge, the Court is concerned that an Order

granting an extension to file an affidavit of merit at least tacitly approves Plaintiff’s plan to seek

formal discovery of the fetal monitoring strips through this litigation.”). Since then, Plaintiff has

produced a Florida driver’s license and voter registration card that resolves the issue of subject

                                                   1
matter jurisdiction. (Doc. 37) (“Good Samaritan concedes that production of the driver’s license

and voter registration card moots the challenge to subject matter jurisdiction.”). Therefore, the

motion to dismiss is denied to the extent that it seeks dismissal based on lack of subject matter

jurisdiction. 1 This limited ruling enables the Court to address other, pending matters:

        First, the Court will address Plaintiff’s deadline to file an affidavit of merit. Previously,

Plaintiff argued that he was unable to produce such an affidavit upon filing, because his birth

records were destroyed by Defendants. (Doc. 3). While his fetal monitoring strips are still in

existence, Plaintiff contended that he was still unable to submit an affidavit of merit because

Defendants refused to supply the strips. (Id.) Defendants countered that production of such

strips was complicated by the fact that there is no way to supply the disc on which they are

stored, without also supplying information of other patients in violation of HIPAA. However, on

May 3, 2019, this Court signed a Stipulated Protective Order that will enable Defendants to

supply the disc without running afoul of HIPAA. Therefore, Plaintiff shall have 90 days from

the date on which he receives the disc to file the necessary affidavit of merit. Therefore, the

Motions relating to the affidavit of merit (Docs. 3, 11, 22) are GRANTED, based on the

rationale reflected in this Court’s prior Order (Doc. 26). However, given that the Court recently

entered the Stipulated Protective Order, the Court will DENY, without prejudice to refiling,

Plaintiff’s Motion to Compel (Doc. 25) production of the fetal monitoring strips as premature.

        Second, the Court will address the motions to modify scheduling order (Docs. 30, 33,

38). Plaintiff asks that the time for disclosure of Plaintiff’s medical liability expert be extended

until 60 days following Defendants’ production of fetal monitoring strips that are the subject of



1
 Defendants’ motion to file supplemental memorandum (Doc. 31) on the issue of subject matter jurisdiction is thus
DENIED AS MOOT.

                                                        2
the parties’ protective order. Likewise, Defendants requests 60 days after Plaintiff’s expert

disclosure to identify their experts and to produce reports. (Doc. 38). Those Motions are

GRANTED, and the Court likewise ORDERS the parties to prepare and submit for

consideration a new scheduling order as to all previously entered deadlines.

       Finally, the Court will address Defendants’ motion to file a supplemental reply (Doc. 37)

on the motion to dismiss. Defendants offer the following rationale for filing a supplemental

reply memorandum:

               Plaintiff did not request leave to file his “Supplemental”
               Opposition [Doc. 34], and erroneously states that the Defendants’
               Motion to Dismiss or Alternatively for Partial Summary Judgment
               (“Motion to Dismiss”) should be denied because he has established
               diversity jurisdiction. However, Plaintiff misremembers the full
               content of the Motion to Dismiss, and there remains several issues
               unrelated to jurisdiction which must be ruled on by the Court.

               Accordingly, the Defendants request an order for leave of Court to
               file the attached Supplemental Reply.

(Doc. 37, Page ID 714). Defendants’ argument is well taken. Defendants are thus granted leave

to file their supplemental reply as a standalone document.

       Therefore, consistent with the above, the motions to extend the deadline to file an

affidavit of merit are GRANTED (Docs. 3, 11, 22); Plaintiff’s motion to compel (Doc. 25)

production of the fetal monitoring strips is DENIED WITHOUT PREJUDICE TO

REFILING; Defendants’ motion to file supplemental memorandum (Doc. 31) is DENIED AS

MOOT; the motions to modify scheduling order (Docs. 30, 33, 38) are GRANTED, and the

Parties are ORDERED to prepare and submit for consideration a new scheduling order as to all

previously entered deadlines; and Defendants’ motion to file a supplemental reply (Doc. 37) is




                                                 3
GRANTED. The Court will reserve ruling on the remainder of the motion to dismiss (Doc. 17)

until after Plaintiff’s deadline to submit the required affidavit of merit.

       IT IS SO ORDERED.

                                                        s/Michael R. Barrett
                                                       _______________________
                                                       Hon. Michael R. Barrett
                                                       United States District Court




                                                   4
